DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–11 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 December 2020 and 18 June 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

The information disclosure statement filed on 21 February 2022 does not fully comply with the requirements of 37 CFR 1.98(b) because copies of cite nos. 1, 5, and 6 of foreign patent bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Drawings
The drawings are objected to because the view number of FIG. 3 is not larger than the letter, number, and reference characters used in the drawing. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: NONAQUEOUS ELECTROLYTE SOLUTION INCLUDING BORON COMPOUND ADDTIVE HAVING HIGHER REDUCTIVE DECOMPOSITION POTENTIAL THAN ADDITIONAL ADDITIVE AND LITHIUM SECONDARY BATTERY INCLUDING THE SAME.

Claim Interpretation
"Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (US 2009/0111020 A1, hereinafter Yamaguchi).
Regarding claim 1, Yamaguchi discloses a nonaqueous electrolyte solution for a battery (see electrolytic solution, [0239]), the solution comprising:
an additive A composed of a boron compound represented by the following Formula (1) (see lithium tetraborate, [0239]);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (1) (see lithium tetraborate, [0239])
wherein, in Formula (1) (see lithium tetraborate, [0239]),
n represents an integer from 1 to 5 (see lithium tetraborate, [0239]),
M+ represents an Li+ ion or an H+ ion (see lithium tetraborate, [0239]), and
when n is an integer from 2 to 5, more than one M+ may be the same as or different from each other (see lithium tetraborate, [0239]); and
an additive B composed of a compound having a lower reductive decomposition potential than the additive A (see FEC, DFEC, VC; TABLES 8–10 and 12).
Regarding claim 2, Yamaguchi discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte solution:
wherein, when an absolute value of the reductive decomposition potential of the boron compound configuring the additive A is a reductive decomposition potential A (see lithium tetraborate, [0239]), and
an absolute value of the reductive decomposition potential of the compound configuring the additive B is a reductive decomposition potential B (see FEC, DFEC, VC; TABLES 8–10 and 12),
a value obtained by subtracting the reductive decomposition potential B (see FEC, DFEC, VC; TABLES 8–10 and 12) from the reductive decomposition potential A is from 0.1 V to 1.5 V (see lithium tetraborate, [0239]).
Regarding claim 3, Yamaguchi discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte solution:
wherein, when an absolute value of the reductive decomposition potential of the compound configuring the additive B is a reductive decomposition potential B (see FEC, DFEC, VC; TABLES 8–10 and 12),
the reductive decomposition potential B is from 0.5 V to 2.0 V (see FEC, DFEC, VC; TABLES 8–10 and 12).
Regarding claim 4, Yamaguchi discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte solution:
wherein the additive B is at least one selected from the group consisting of a carbonate compound having a carbon-carbon unsaturated bond, a sultone compound, a cyclic sulfuric acid ester compound, a phosphoric acid ester compound, an oxalato compound, an aromatic compound substituted with a fluorine atom, an aliphatic compound substituted with a fluorine atom, a dinitrile compound, a sulfonyl compound having a fluorine atom, and a carbonate compound having a fluorine atom (see FEC, DFEC, VC; TABLES 8–10 and 12).
claim 5, Yamaguchi discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte solution:
wherein the additive B is at least one selected from the group consisting of vinylene carbonate, vinyl ethylene carbonate, 1,3-propane sultone, 1,3-propene sultone, 4-methylsulfonyloxymethyl-2,2-dioxo-1,3,2-dioxathiolane, 4,4′-bis(2,2-dioxo-1,3,2-dioxathiolane), 4-propyl-2,2-dioxo-1,3,2-dioxathiolane, lithium difluorophosphate, tristrimethylsilyl phosphate, lithium difluorobis(oxalato) phosphate, lithium bis(oxalato) borate, orthofluorotoluene, (perfluorohexyl) ethylene, succinonitrile, adiponitrile, methanesulfonyl fluoride, lithium trifluoromethanesulfonate, lithium bis(fluorosulfonyl) imide, and 4-fluoroethylene carbonate (see FEC, DFEC, VC; TABLES 8–10 and 12).
Regarding claim 6, Yamaguchi discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte solution:
wherein M+ in Formula (1) is a Li+ ion (see lithium tetraborate, [0239]).
Regarding claim 7, Yamaguchi discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte solution:
wherein a content of the additive A with respect to a total amount of the nonaqueous electrolyte solution for a battery is from 0.001% by mass to 10% by mass (see Li2B4O7, TABLES 8–10 and 12).
Regarding claim 8
wherein a content of the additive B with respect to a total amount of the nonaqueous electrolyte solution for a battery is from 0.001% by mass to 10% by mass (see DFEC, VC; TABLES 8–10 and 12).
Regarding claim 9, Yamaguchi discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte solution:
wherein a content mass ratio of the additive B (see Li2B4O7, TABLES 8–10 and 12) to the additive A is from more than 1 to 20 (see DFEC, VC; TABLES 8–10 and 12).
Regarding claim 10, Yamaguchi discloses a lithium secondary battery (30), comprising a positive electrode (51); a negative electrode (52) containing at least one selected from the group consisting of a lithium metal, a lithium-containing alloy, a metal or an alloy which is capable of being alloyed with lithium, an oxide which is capable of being doped/undoped with lithium ions, a transition metal nitride which is capable of being doped/undoped with lithium ions, and a carbon material which is capable of being doped/undoped with lithium ions, as a negative electrode active material (see anode active material, TABLES 8–10 and 12); and a nonaqueous electrolyte solution (see electrolytic solution, [0235]), wherein the nonaqueous electrolyte solution comprises:
an additive A composed of a boron compound represented by the following Formula (1) (see lithium tetraborate, [0239]);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (1) (see lithium tetraborate, [0239])
wherein, in Formula (1) (see lithium tetraborate, [0239]),
n represents an integer from 1 to 5 (see lithium tetraborate, [0239]),
M+ represents an Li+ ion or an H+ ion (see lithium tetraborate, [0239]), and
when n is an integer from 2 to 5, more than one M+ may be the same as or different from each other (see lithium tetraborate, [0239]); and
an additive B composed of a compound having a lower reductive decomposition potential than the additive A (see FEC, DFEC, VC; TABLES 8–10 and 12).
Regarding claim 11, Yamaguchi discloses a lithium secondary battery (30) obtained by charging and discharging a lithium secondary battery (30, [0179]), wherein the lithium secondary battery (30) comprises a positive electrode (51); a negative electrode (52) containing at least one selected from the group consisting of a lithium metal, a lithium-containing alloy, a metal or an alloy which is capable of being alloyed with lithium, an oxide which is capable of being doped/undoped with lithium ions, a transition metal nitride which is capable of being doped/undoped with lithium ions, and a carbon material which is capable of being doped/undoped with lithium ions, as a negative electrode active material (see anode active material, TABLES 8–10 and 12); and a nonaqueous electrolyte solution (see electrolytic solution, [0235]), wherein the nonaqueous electrolyte solution comprises:
an additive A composed of a boron compound represented by the following Formula (1) (see lithium tetraborate, [0239]);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (1) (see lithium tetraborate, [0239])
wherein, in Formula (1) (see lithium tetraborate, [0239]),
n represents an integer from 1 to 5 (see lithium tetraborate, [0239]),
M+ represents an Li+ ion or an H+ ion (see lithium tetraborate, [0239]), and
when n is an integer from 2 to 5, more than one M+ may be the same as or different from each other (see lithium tetraborate, [0239]); and
an additive B composed of a compound having a lower reductive decomposition potential than the additive A (see FEC, DFEC, VC; TABLES 8–10 and 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725